IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              : No. 504 EAL 2021
                                           :
                   Respondent              :
                                           : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court
             v.                            :
                                           :
                                           :
NASIR BUFORD,                              :
                                           :
                   Petitioner              :


                                    ORDER



PER CURIAM

      AND NOW, this 9th day of May, 2022, the Petition for Allowance of Appeal is

DENIED. The Application for Remand is DENIED.